FILED
                            NOT FOR PUBLICATION                             AUG 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50027

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00592-PSG
 v.

MARCOS NOE COVARRUBIAS, a.k.a.                   MEMORANDUM*
Marcos Covarrubias, a.k.a. Edgar
Covarrubias,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Marcos Noe Covarrubias appeals from the district court’s judgment and

challenges his guilty-plea conviction and 46-month sentence for being an illegal

alien found in the United States following deportation, in violation of 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Covarrubias’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Covarrubias the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Covarrubias waived his right to appeal his conviction, with the exception of

an appeal based on a claim that his plea was involuntary. He also waived the right

to appeal his sentence, with the exception of the court’s calculation of his criminal

history category. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to the

voluntariness of Covarrubias’s plea or the criminal history category calculated by

the court. We therefore affirm as to those issues. We dismiss the remainder of the

appeal in light of the valid appeal waiver. See United States v. Watson, 582 F.3d
974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     15-50027